MANDATE
                   Case
                Case     21-478, DocumentDocument
                     1:20-cv-02479-LGS    39, 05/04/2021, 3092455,
                                                   53 Filed        Page1
                                                            05/04/21     of 12 of 2
                                                                      Page
                                                                                               N.Y.S.D. Case #
                                                                                               20-cv-2479(LGS)

                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 4th day of May, two thousand twenty-one,

     ____________________________________

     Dos Bowies LP, Austin Walter, Adam Braden, Barry        ORDER
     Ettinger, Benjamin Phillips, TYC Investments, LLC,      Docket No. 21-478                          May 04 2021
     Danny Eapen, Eric Kuntz, Geoffrey Alexander, Hunter
     Hudson, Jose Llinas, Joseph Thames, James-Paul Dill,
     Kenneth Walter, Paul Pisklak, Rafal Subernat, Richard
     Cain, Roy Abraham, Russell Babbit, Ryan Kochen, Ripe
     Capital Partners LLC, Steve Nurkin, Syed Kalim
     Hussaini, Heesuk R. Yoon, Sunil Cherry, Parag Joshi,
     Hiten Patel, Nimish Patel, David Webby, Palam
     Annamalai, Jason Morris, Maulik Parikh, Venkat Iyer,
     Hannie Patel, Shyam Kishan, William Heflin Barton, III,
     Ryan Neuhaus, Gupta Brokerage LLC,

     lllllllllllllllllllllPlaintiffs - Appellants,

     v.

     Michael Ackerman,

     lllllllllllllllllllllDefendant,

     Dr. Quan Tran, James A. Seijas,

     lllllllllllllllllllllDefendants - Appellees.
     _______________________________________



            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.




MANDATE ISSUED ON 05/04/2021
     Case
  Case     21-478, DocumentDocument
       1:20-cv-02479-LGS    39, 05/04/2021, 3092455,
                                     53 Filed        Page2
                                              05/04/21     of 22 of 2
                                                        Page




The stipulation is hereby "So Ordered".


                                          For The Court:
                                          Catherine O'Hagan Wolfe,
                                          Clerk of Court
